DETAILED ACTION
In application filed on 05/29/2019, Claims 36-43, 45-53 and 55-56 are pending. Claims 36-43, 45-53 and 55-56 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2018 and 01/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 45-47 and 49 are objected to because of the following informalities: instant claim 44 is canceled. Appropriate correction is required. For the purpose of expedited examination, the dependency limitation, “the method of claim 44” is interpreted as “the method of claim 43” in instant Claims 45-47 and 49.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-37, 39-43, 45-53 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over by Sharkley et al. [US20170307600A1] in view of Marakov [US20110288284A1].
Regarding claim 36, Sharkey teaches a reaction vessel [Fig. 1, ref. 10] comprising a body [Fig.1, ref.12] containing:
a first dry reactant spot [Para 0065, Fig. 1 ref.14; Abstract] disposed on a first substrate, the first dry reactant spot [Para 0065, Fig. 1 ref.14]; Abstract] comprising a first binding partner [(‘specific binding moiety’); Para 0051-0052] conjugated to a first dye [Para 0050-0053], wherein the first dye is a polymer dye [Para 0050-0053; dye is a polymer dye, e.g. Fluorescently polymeric dye. ; Para 0040-0041 ];

wherein the reaction vessel [Fig. 1, ref. 10, 12] is configured to receive a liquid sample [Para 0017-0019].This claim limitation is interpreted as a method of intended use and structure of the reaction vessel is capable of containing a fluid sample [Para 0018]. Please see MPEP 2114(II) for further details. Furthermore, the claimed “liquid sample” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details; 
such that the liquid sample contacts the first dry reactant spot (‘reagents’) [Para 0017-0018]  and the second dry reactant spot (‘reagents) [Para 0017-0018] and dissolves the first binding partner and the second binding partner to form a liquid reaction mixture comprising the first binding partner and the second binding partner in the reaction vessel. The claimed “liquid sample” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details; 
Sharkley does not teach “first substrate” and “second substrate” and “wherein the first substrate and the second substrate are bonded to an inside surface of the body of the reaction vessel, the first substrate and the second substrate independently comprising plastic, nitrocellulose, cellulose acetate, glass, a membrane, a bead, or a combination thereof and”
Marakov (an analogous art) teaches the first substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’]  and the second substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0147, beads not limited to agarose or sepharose; streptavidin-coated bead is magnetic; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like; ‘the like comprises of polystyrene, which is well known in the art’] bonded to an inside surface [Para 0026,0037, ‘immobilized on a solid support’] of the body of the reaction vessel [Para 0026, 0037, ‘solid support’], the first substrate and the second substrate independently comprising plastic, nitrocellulose, cellulose acetate, glass, a membrane, a bead, or a combination thereof [Para 0095, ‘silica gel, glass (e.g. controlled pore glass (CPG)), nylon, Wang resin, Merrifield resin, Sephadex/Sepharose, cellulose, magnetic beads, a metal surface ( e.g. steel, gold, silver, aluminum, silicon and copper), a plastic material 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “the first substrate and the second substrate bonded to an inside surface of the body of the reaction vessel, the first substrate and the second substrate independently comprising plastic, nitrocellulose, cellulose acetate, glass, a membrane, a bead, or a combination thereof” as taught by Marakov, to provide a capture substance that is immobilized on a solid support where the solid support is selected from the group consisting of a polypropylene tube, a capillary tube, and a glass slide [Marakov, Para 0026, 0037]. Doing so allows for the capture substance that interacts with the capture portion of the single-stranded polynucleotide to select the target.

Regarding Claim 37, the reaction vessel of claim 36, wherein at least one of the first substrate and the second substrate comprises a membrane.
Sharkley does not teach claim 37 limitations. 
Marakov teaches at least one of the first substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’] and the second substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “at least one of the first substrate and the second substrate comprises a membrane” as taught by Marakov, to provide a bead in the embodiment of Plastic e.g., Polystyrene, Nylon, agarose or sepharose (Agarose, Nylon, Plastic eg. Polystyrene membranes are well known in the art’) [Makarov, Para 0095, 0150, 0072]. Doing so allows for the advantages of the beads being provided as Nylon, Agarose, or Plastic. eg. Polystyrene membranes to be gained. 
Regarding Claim 39, the reaction vessel of claim 36, wherein the bonding of the first substrate and second substrate to the inside surface of the body of the reaction vessel prevents the first substrate and the second substrate from escaping the reaction vessel during pipetting of liquid into or out of the reaction vessel.
Sharkey does not teach Claim 39 limitations. 
Marakov teaches the bonding [Para 0026, 0037, ‘immobilized’] of the first substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; ]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “wherein the bonding of the first substrate and second substrate to the inside surface of the body of the reaction vessel prevents the first substrate and the second substrate from escaping the reaction vessel during pipetting of liquid into or out of the reaction vessel” as taught by Marakov, to provide a capture substance that is immobilized on a solid support where the solid support is selected from the group consisting of a polypropylene tube, a capillary tube, and a glass slide [Marakov, Para 0026, 0037]. Doing so allows for the 

Regarding Claim 40, the reaction vessel reaction vessel of claim 36, wherein at least one of the first substrate and the second substrate comprises a bead.
Sharkey does not teach Claim 40 limitations. 
Marakov teaches “at least one of the first substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’] and the second substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’] comprises a bead [Para 0095]”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “wherein at least one of the first substrate and the second substrate comprises a bead” as taught by Marakov, to utilize bead a capture substance for DNA fragment capture [Marakov, Fig. 19A-C; Fig. 2-3]. Doing so allows for a single-stranded polynucleotide comprising a linker portion and a capture portion, the linker portion hybridizing with the single-

Regarding Claim 41, Sharkey teaches the reaction vessel of claim 36, wherein at least one of the first dry reaction spot [(‘film-like structural arrangement’; Fig.1 ref. 14]   and the second dry reaction spot is in the form of a film.
Regarding Claim 42, Sharkey teaches the reaction vessel of claim 36, wherein the second dye comprises a polymer dye [dye is a polymer dye, e.g. fluorescently polymeric dye; Para 0040-0041];

Regarding Claim 43, Sharkey teaches a method of preparing two or more dry reactant spots, the method comprising: 
Dispensing [(‘distinctly positioned’); Para 0079, using e.g. pipet, needle , syringe etc.] a first reactant [(‘liquid dye composition’; Para 0079-0080] in liquid phase onto a first substrate, the first reactant [(‘liquid dye composition’); Para 0079-0080] including a binding partner [(‘specific binding moiety’); Para 0050-0053] conjugated to a first dye [Para 0050-0053], wherein the first dye [Para 0050-0052] comprises a polymer dye [Para 0050-0053; dye is a polymer dye, e.g. Fluorescently polymeric dye. ; Para 0040-0041];
Dispensing [(positioning fluorescently labeled beads on the surface of the solid support using eg. aspirator, pipet, needle); Para 0083] a second reactant [Para 0063, Para 0083; Fluorescent label (‘dye’); (‘liquid dye composition’; Para 0079-0080] in liquid phase [Para 0062; Dye composition may include solvent, buffer... to exist in liquid 
drying the first reactant and the second reactant in liquid phase to form a first dry reactant spot on the first substrate and a second dry reactant spot on the second substrate. Sharkey teaches a liquid dye composition that is distinctly positioned on the surface of the solid support may be dried using any convenient drying protocol [Para 0079].
Sharkey does not teach “the first substrate and second substrate”; “placing the first substrate and the second substrate inside a reaction vessel”
Marakov (an analogous art) teaches the first substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’]  and the second substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0147, beads not limited to agarose or sepharose; streptavidin-coated bead is magnetic; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like; ‘the like comprises of polystyrene, which is well known in the art’]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “the first substrate and the second substrate bonded to an inside surface of the body of the reaction vessel, the first substrate and the second substrate independently comprising plastic, nitrocellulose, cellulose acetate, glass, a membrane, a bead, or a combination thereof” as taught by Marakov, to provide a capture substance that is immobilized on a solid support where the the solid support is selected from the group consisting of a polypropylene tube, a capillary tube, and a glass slide [Marakov, Para 0026, 0037]. Doing so allows for the capture substance that interacts with the capture portion of the single-stranded polynucleotide to select the target.


Sharkley does not teach claim 45 limitations. 
Marakov teaches at least one of the first substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’] and the second substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0147, beads not limited to agarose or sepharose; streptavidin-coated bead is magnetic; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like; ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’] comprises a membrane [Para 0095, ‘beads comprise of nylon; Para 0147, ‘agarose’; ‘Nylon membrane, agarose gel membrane, Plastic membrane e.g. polystyrene membranes’ are well known in the art’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “at least one of the first substrate and the second substrate comprises a membrane” as taught by Marakov, to provide a bead in the embodiment of Plastic e.g., Polystyrene, Nylon, agarose or sepharose (Agarose, Nylon, Plastic eg. Polystyrene membranes are well known in the art’) [Makarov, Para 0095, 0150, 0072]. Doing so allows for the 

Regarding Claim 46, the method of Claim 44 (interpreted as Claim 43), further comprising bonding at least one of the first substrate and the second substrate to an inside surface of the reaction vessel. 
Sharley does not teach Claim 46 limitations. 
Marakov teaches “bonding [Para 0026,0037, ‘immobilized on a solid support’] at least one of the [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’]  and the second substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0147, beads not limited to agarose or sepharose; streptavidin-coated bead is magnetic; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like; ‘the like comprises of polystyrene, which is well known in the art’] to an inside surface of the reaction vessel [Para 0026, 0037, ‘solid support’],.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “bonding at least one of the first substrate and the second substrate to an inside surface of the reaction vessel.” as taught by Marakov, to provide a capture substance that is immobilized on a solid support where the the solid support is selected from the group 

Regarding Claim 47, the method of Claim 44 (interpreted as Claim 43), wherein at least one of the first substrate and the second substrate comprises a bead.
Sharkey does not teach Claim 47 limitations. 
Marakov teaches “at least one of the first substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’] and the second substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’] comprises a bead [Para 0095]”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “wherein at least one of the first substrate and the second substrate comprises a bead” as taught by Marakov, to utilize bead a capture substance for DNA fragment capture [Marakov, Fig. 19A-C; Fig. 2-3]. Doing so allows for a single-stranded polynucleotide comprising a 

Regarding Claim 48, the method of claim 46, wherein the bonding of the first substrate and/or second substrate to the inside surface of the body of the reaction vessel prevents the bonded substrate from escaping the reaction vessel during pipetting of liquid into or out of the reaction vessel.
Sharkey does not teach Claim 48 limitations. 
Marakov teaches the bonding [Para 0026, 0037, ‘immobilized’] of the first substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’] and/or second substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0147, beads not limited to agarose or sepharose; streptavidin-coated bead is magnetic; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like; ‘the like comprises of polystyrene, which is well known in the art’]  to the inside surface of the body of the reaction vessel [Para 0026, 0037, ‘solid support consisting of a polypropylene tube, a capillary tube, and a glass slide.’] prevents the first substrate and the second substrate from escaping the reaction vessel during pipetting of liquid into or out of the reaction vessel [capture substance immobilized on a solid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “wherein the bonding of the first substrate and/or second substrate to the inside surface of the body of the reaction vessel prevents the bonded substrate [‘first substrate and/or second substrate’] from escaping the reaction vessel during pipetting of liquid into or out of the reaction vessel” as taught by Marakov, to provide a capture substance that is immobilized on a solid support where the solid support is selected from the group consisting of a polypropylene tube, a capillary tube, and a glass slide [Marakov, Para 0026, 0037]. Doing so allows for the capture substance that interacts with the capture portion of the single-stranded polynucleotide to select the target.

Regarding Claim 49, Sharkey teaches the method of Claim 44 (interpreted as Claim 43), wherein the second dye comprises a polymer dye [dye is a polymer dye, e.g. fluorescently polymeric dye; Para 0040-0041];

Regarding Claim 50, Sharkey teaches a method of preparing two or more dry spots, the method comprising: 
drying a first reactant in liquid phase onto a first substrate to form a first dry reactant spot (Sharkey teaches a liquid dye composition that is distinctly positioned on 
drying a second reactant in liquid phase onto a second substrate to form a second dry reactant spot (Sharkey teaches a liquid dye composition that is distinctly positioned on the surface of the solid support may be dried using any convenient drying protocol [Para 0079]), the second reactant including a second binding partner conjugated to a second dye [Para 0050-0053];
wherein the first binding partner [(‘specific binding moiety’); Para 0051-0052]  has a different affinity [‘binding partners capable of having different affinities, is well known in the art’] for a target analyte than the second binding partner [(‘specific binding moiety’);Para 0051-0052]; and placing at least one of the first substrate and the second substrate inside a reaction vessel
wherein the reaction vessel [Fig. 1, ref. 10, 12] is configured to receive a liquid sample [Para 0017-0019].This claim limitation is interpreted as a method of intended use and structure of the reaction vessel is capable of containing a fluid sample [Para 0018]. Please see MPEP 2114(II) for further details. Furthermore, the claimed “liquid sample” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details; 

Sharkey does not teach “the first substrate and second substrate”;  
 “placing the first substrate and the second substrate inside a reaction vessel”
Marakov (an analogous art) teaches  the first substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’]  and the second substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0147, beads not limited to agarose or sepharose; streptavidin-coated bead is magnetic; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like; ‘the like comprises of polystyrene, which is well known in the art’]
Marakov (an analogous art) teaches  placing [Para 0026,0037, ‘immobilized on a solid support’] the first substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “the first substrate and the second substrate bonded to an inside surface of the body of the reaction vessel, the first substrate and the second substrate independently comprising plastic, nitrocellulose, cellulose acetate, glass, a membrane, a bead, or a combination thereof” as taught by Marakov, to provide a capture substance that is immobilized on a solid support where the the solid support is selected from the group consisting of a polypropylene tube, a capillary tube, and a glass slide [Marakov, Para 0026, 0037]. Doing so allows for the capture substance that interacts with the capture portion of the single-stranded polynucleotide to select the target.

Regarding Claim 51, the method of claim 50, wherein at least one of the first substrate and the second substrate is a membrane.
Sharkley does not teach claim 37 limitations. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “at least one of the first substrate and the second substrate comprises a membrane” as taught by Marakov, to provide a bead in the embodiment of Plastic e.g., Polystyrene, Nylon, agarose or sepharose (Agarose, Nylon, Plastic eg. Polystyrene membranes are well known in the art’) [Makarov, Para 0095, 0150, 0072]. Doing so allows for the advantages of the beads being provided as Nylon, Agarose, or Plastic. eg. Polystyrene membranes to be gained. 


Sharkey does not teach Claim 50 limitations. 
Marakov teaches “at least one of the first substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’] and the second substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’] comprises a bead [Para 0095]”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “wherein at least one of the first substrate and the second substrate comprises a bead” as taught by Marakov, to utilize bead a capture substance for DNA fragment capture [Marakov, Fig. 19A-C; Fig. 2-3]. Doing so allows for a single-stranded polynucleotide comprising a linker portion and a capture portion, the linker portion hybridizing with the single-stranded region of the target polynucleotide and the capture portion hybridizing with a single-stranded probe to be covalently attached to a bead. 



Regarding Claim 55, the method of claim 50, further comprising bonding at least one of the first substrate and the second substrate to an inside surface of the reaction vessel.
Sharley does not teach Claim 46 limitations. 
Marakov teaches “bonding [Para 0026,0037, ‘immobilized on a solid support’] at least one of the [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’]  and the second substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0147, beads not limited to agarose or sepharose; streptavidin-coated bead is magnetic; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like; ‘the like comprises of polystyrene, which is well known in the art’] to an inside surface of the reaction vessel [Para 0026, 0037, ‘solid support’],.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “bonding at least one of the first substrate and the second substrate to an inside surface of the reaction vessel.” as taught by Marakov, to provide a capture substance that is 

Regarding Claim 56, the method of claim 55, wherein the bonding of the first substrate and/or second substrate to the inside surface of the body of the reaction vessel prevents the bonded substrate from escaping the reaction vessel during pipetting of liquid into or out of the reaction vessel.
Sharkey does not teach Claim 56 limitations. 
Marakov teaches the bonding [Para 0026, 0037, ‘immobilized’] of the first substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0043, ‘streptavidin-coated bead’; Para 0147, beads not limited to agarose or sepharose; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like, ‘the like comprises of polystyrene, which is well known in the art’; Para 0034,’bead is magnetic’] and/or  second substrate [Para 0072, 0095, 0150, Fig.9C-19A, ‘bead’ is ‘a capture substance’; Para 0147, beads not limited to agarose or sepharose; streptavidin-coated bead is magnetic; plastic material (e.g., polyethylene, polypropylene, polyamide, polyester, polyvinylidenedifluoride (PVDF)) and the like; ‘the like comprises of polystyrene, which is well known in the art’]  to the inside surface of the body of the reaction vessel [Para 0026, 0037, ‘solid support consisting of a polypropylene tube, a capillary tube, and a glass slide.’] prevents the bonded substrate [ ‘first and/or second substrate’ [Para 0072, 0095, 0150, Fig.9C-19A, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey to incorporate “wherein the bonding of the first substrate and/or  second substrate to the inside surface of the body of the reaction vessel prevents the bonded substrate (first substrate and/or second substrate) from escaping the reaction vessel during pipetting of liquid into or out of the reaction vessel” as taught by Marakov, to provide a capture substance that is immobilized on a solid support where the solid support is selected from the group consisting of a polypropylene tube, a capillary tube, and a glass slide [Marakov, Para 0026, 0037]. Doing so allows for the capture substance that interacts with the capture portion of the single-stranded polynucleotide to select the target.

38 is rejected under 35 U.S.C. 103 as being unpatentable over by Sharkley et al. [US20170307600A1] in view of Marakov [US20110288284A1], in further view of Kelso [US20090246782A1].

Regarding Claim 38, the reaction vessel of claim 36, wherein the second substrate is layered above the first substrate.
Sharkley in view of Marakov does not teaches claim 36 limitations. 
Kelso teaches the second substrate [Para 0160, ‘Silica’] is layered [Para 0160, ‘coated’] above the first substrate [Para 0160, ‘magnetic beads’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharkey in view of Marakov to incorporate “the second substrate is layered above the first substrate, as taught by as taught by Kelso, to utilize silica coated magnetic beads for RNA binding in order to purify RNA from a plasma sample [Kelso, Para 0160]. Doing so allows for the provision silica coated nanoparticles in the commercial kit for the purification of viral RNA. 

Response to Arguments
Applicant’s arguments, see Page 7-10, filed on 03/04/2021, with respect to 35 U.S.C. §112 (b), regarding Claim 44 is moot claim 44 is canceled. Applicant’s arguments with respect to claims 39, 45-49 and 50-55 are fully considered and are persuasive.  The rejections of Claims 39, 45-49 and 50-55 has been withdrawn.

on 03/04/2021, with respect to the 35 U.S.C. §102 rejections have been fully considered but they are not persuasive.
Applicant argues: 
[Sharkey fails to describe or suggest all the features of independent claim 36. Therefore, claim 36 is patentable over Sharkey]
[Sharkey fails to describe or suggest all the features of independent claim 43 or 50. Therefore, these claims are patentable over Sharkey]
[Dependent claims 37-42, 44-49, and 51-55 are directly or indirectly dependent on independent claims 36, 43, or 50. As such, these dependent claims incorporate all the features of claims 36, 43, or 50. Accordingly, dependent claims 37-42, 44-49, and 51-55 are patentable for at least the reasons given herein for patentability of independent claims 36, 43, or 50.
Applicant therefore respectfully requests reconsideration and withdrawal of the rejection of claims 36-55 under 35 U.S.C. § 102(a) (2) over Sharkey]
Applicant’s arguments with respect to independent claims 36, 43 and 50 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claims 36, 43 and 50. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797   

                                                                                                                                                                                                      /SAMUEL P SIEFKE/ Primary Examiner, Art Unit 1797